DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-6, drawn to a battery cell, classified in H01M2004/021.
II. Claims 7-11, drawn to a battery cell, classified in H01M4/485.
III. Claim 12, drawn to a method, classified in H01M10/058.
IV. Claim 13, drawn to a method of passivating a metallic lithium anode in a battery cell, classified in H01M2004/028.
V. Claim 14, drawn to a battery cell, classified in H01M4/131.

Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are materially different insofar as the battery cell of Invention I includes a solid metal oxide material whose surface is functionalized with a material that is substantially monodispersed and provides acidic electron withdrawing groups having a molecular weight of less than 200 (which are features not explicitly shared by Invention II). Alternatively, the inventions as claimed are . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the battery cell of Invention I can be made by another and materially different process, namely, a process that includes the provision of a solid metal oxide material whose surface is functionalized with a material that is substantially monodispersed and provides acidic electron withdrawing groups having a molecular weight of less than 200 (which are features not explicitly shared by Invention III). Alternatively, the process of Invention III can be used to make another and materially different battery cell, namely, a battery cell which does not include a solid metal oxide material whose surface is functionalized with a material that is substantially monodispersed and provides acidic electron withdrawing groups having a molecular weight of less than 200.
Inventions I and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the battery cell of Invention I can be made by another and materially different process, namely a process that includes the provision of a solid metal oxide material whose surface is functionalized with a material that is substantially monodispersed and provides acidic electron withdrawing groups having a molecular weight of less than 200 (which are features not explicitly shared by Invention IV). Alternatively, the process of .
Inventions I and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are materially different insofar as the battery cell of Invention I includes an acid functionalized solid metal oxide material which is not necessarily a solid metal oxide nanomaterial (wherein Invention V explicitly requires a solid metal oxide nanomaterial). Alternatively, the inventions as claimed are materially different insofar as the battery cell of Invention V includes an anode which, at least partly, consists essentially of metallic lithium (and therefore may include other components therein) (a feature not explicitly shared by Invention I). Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the battery cell of Invention II can be made by another and materially different process, namely, a process that includes the specific provision of a solid metal oxide nanomaterial being in a form of MmOxG (a feature not explicitly shared by Invention III). Alternatively, the process of Invention III can be used to make another mOxG.
Inventions II and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the battery cell of Invention II can be made by another and materially different process, namely, a process that includes the specific provision of a solid metal oxide nanomaterial being in a form of MmOxG (a feature not explicitly shared by Invention IV). Alternatively, the process of Invention IV can be used to make another and materially different battery cell, namely, a battery cell which does not include an acid functionalized solid metal oxide nanomaterial being in a form of MmOxG.
Inventions II and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are materially different insofar as the battery cell of Invention II includes an anode that comprises at least 50% metallic lithium that is not reacted with other elements at the time of construction of the battery cell (a feature which is not explicitly shared by Invention V). Alternatively, the inventions as claimed are materially different insofar as the battery cell of Invention V includes an anode which consists essentially of metallic lithium (a feature which is not explicitly shared by Invention III). Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

III and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are materially different insofar as the process of Invention IV includes the passivation of a metallic lithium anode (a feature which is not explicitly shared by Invention III).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and V are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the inventions as claimed are materially different insofar as the battery cell of Invention V can be made by another and materially different process, namely, a process which does not explicitly require the provision of an anode which consists of metallic lithium.  

Inventions IV and V are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the inventions as claimed are materially different insofar as the battery cell of Invention V can be made by another and materially different process, namely, a process that does not explicitly include passivating a metallic lithium anode. Alternatively, the inventions as claimed are materially different insofar as the battery.

and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729